Citation Nr: 0012205	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disease, to include bronchitis, asthma, and emphysema, 
claimed as secondary to exposure to asbestos.

2.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 1997 and January 1998 rating decisions of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO), which denied service connection for bronchitis, asthma, 
emphysema, and porphyria cutanea tarda.  


FINDINGS OF FACT

1.  Neither a pulmonary disease (including bronchitis, 
asthma, and emphysema) nor porphyria cutanea tarda was 
clinically evident in service or within one year of 
separation from service.

2.  The record contains no competent medical evidence of a 
link between the veteran's current porphyria cutanea tarda or 
any current pulmonary disease and his period of service or 
any incident therein, including exposure to asbestos or Agent 
Orange.


CONCLUSION OF LAW

The veteran's claims of service connection for a pulmonary 
disease (including bronchitis, asthma, and emphysema) and 
porphyria cutanea tarda are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are entirely negative 
for notations of asbestos exposure, a respiratory disorder 
(including bronchitis, asthma, or emphysema), or porphyria 
cutanea tarda.  At his March 1968 service separation medical 
examination, clinical evaluation of his skin, lungs and chest 
was normal.  A chest X-ray and laboratory testing revealed no 
abnormalities.  On a report of medical history, he denied 
skin diseases, shortness of breath, a chronic cough, and 
asthma.  

The veteran's service personnel records document several 
periods of sea service while on active duty, including on the 
U.S.S. O'Brien (DD-725) from September 1963 to February 1964, 
on the U.S.S. Hamner (DD-718) from July 1964 to November 
1965, and on the U.S.S. Columbus (CG-12) from November 1965 
to March 1968.  His DD Form 214N of record reveals that his 
military occupational specialty was the equivalent of an 
electrician in civilian life.  His DD Form 215 indicates that 
he was awarded, inter alia, the Vietnam Service Medal with 
two bronze stars.

In September 1972, the veteran underwent physical examination 
for purposes of reenlistment in the naval reserve.  At that 
time, clinical evaluation of his skin was normal, but for a 
well-healed wound on his forehead from a post-service head 
injury, sustained in the course of his civilian employment as 
an electrician.  Clinical evaluation of his lungs and chest 
was normal and laboratory testing was negative for 
abnormality.  On a report of medical history, the veteran 
denied skin diseases, shortness of breath, a chronic cough, 
and asthma.  

In May 1973, he underwent physical examination for purposes 
of determining his fitness for active duty for training in 
the naval reserve.  Clinical evaluation of his skin was again 
normal, but for scars on his forehead from the post-service 
head injury.  On clinical evaluation, his lungs and chest 
were normal and laboratory testing was negative.  On a report 
of medical history, the veteran denied skin diseases, 
shortness of breath, a chronic cough, and asthma.  

In September 1997, the veteran submitted claims of service 
connection for bronchitis, asthma, and emphysema, all of 
which he attributed to asbestos exposure in service.  On an 
asbestos questionnaire, he indicated that during his period 
of active service, he had been exposed to "massive amounts 
of asbestos" in the engine and boiler rooms of ships.  He 
stated that in the course of his duties as an electrician and 
engineer, he was required to repair electrical equipment 
surrounded by asbestos.  He further indicated that since his 
separation from service, he had worked as a mechanic and 
electrician "with no subsequent [asbestos] exposure except 
on one brief occasion" for about two to three hours.  He 
also reported that he had smoked cigarettes for the past 35 
years.

In connection with his claim, he submitted various private 
treatment records, including an April 1991 examination report 
noting that he had been in his usual state of fairly good 
health until November 1990, when a chest X-ray revealed an 
infiltrate in the left lower lobe.  At that time, the veteran 
reportedly denied a history of prior chest X-ray abnormality, 
as well as symptoms such as a chronic cough, expectoration, 
hemoptysis, exertional dyspnea, orthopnea, paroxysmal 
nocturnal, dyspnea, chest pain, or loss of weight.  It was 
noted that a follow-up chest X-ray in February 1991 had shown 
residual pneumonitis in the left lower lobe and that the 
veteran had been treated with Augmentin for 10 days and 
advised to quit smoking.  The examiner noted that the veteran 
continued to smoke a 3/4 pack of cigarettes daily, which he had 
done for the past 30 years.  On follow-up, the examiner noted 
that a chest X-ray in March 1991 showed significant 
improvement in the left lung base, although minimal pleural 
thickening was still seen.  There was no evidence of pleural 
effusion or hilar or mediastinal adenopathy.  During April 
1991 pulmonary consultation, it was noted that the veteran's 
medical history was significant for automobile trauma 10 
years earlier, leading to exploratory laparotomy and 
bilateral pneumothoraces.  The impression was questionable 
pneumonitis anterior segment of the left lower lobe, almost 
completely resolved.  

Additional private treatment records show that a chest X-ray 
study in June 1996 showed findings suggestive of mild 
congestive heart failure, as well as pleural thickening or 
plural effusion obscuring the left costophrenic angle.  In 
June 1998 an upper panendoscopy and gastric biopsy were 
conducted in connection with the veteran's complaints of 
abdominal pain.  His medical history at that time was noted 
to be significant for hepatitis C and alcoholic cirrhosis.  
The post-operative diagnosis was probable portasystemic 
gastroenteropathy and Grade I esophageal varices.

In September 1998, the veteran submitted a claim of service 
connection for porphyria cutanea tarda, which he attributed 
to Agent Orange exposure in service.  In support of the 
claim, as well as his claim of service connection for 
disability due to asbestos exposure, he submitted copies of 
information he obtained from numerous websites.  These 
include copies from a website maintained by a law firm 
specializing in asbestos litigation; the information from 
this site indicates that individuals who served aboard naval 
ships may have been exposed to asbestos.  Also included was 
information from a website maintained by VA indicating that 
porphyria cutanea tarda has been associated with exposure to 
Agent Orange, as well as to alcoholism and hepatic diseases.  
Information from various medical websites indicates that 
porphyria cutanea tarda is associated with increased 
ingestion of alcohol, iron and chemicals.  Also submitted 
were copies from various medical websites to the effect that 
cirrhosis could be caused by alcohol ingestion and hepatitis 
C.

Private medical records, dated from March to August 1998, 
show that the veteran received treatment during this period 
for chronic obstructive pulmonary disease (COPD).  

A March 1999 private examination report shows that the 
veteran sought treatment for extreme skin sensitivity and 
growths on his hands and arms.  On examination, the veteran 
reported an "extensive history of exposure to agent orange 
when in Viet Nam, exposure to asbestos and chest x-ray 
documentation of asbestosis, history of hepatitis C and the 
possibility to porphyria cutanea tarda."  After physical 
examination, the diagnoses were porphyria cutanea tarda and 
actinic-keratosis due to past sun exposure.  It was 
recommended that the veteran consider future treatment, to 
include sun protection, avoidance of alcohol, and regular 
monitoring of his liver.

An April 1999 treatment record shows that the veteran was 
examined in connection with his hepatitis C and cirrhosis.  
On examination, he reported that he had recently been 
diagnosed with asbestosis and porphyria cutanea tarda.  The 
examiner noted that the veteran had "been on the Internet 
and believes the [porphyria cutanea tarda] is causing his 
liver disease."  

In May 1999, the veteran testified at a hearing at the RO 
that he had been diagnosed with "bronchitis and emphysema, 
COPD, asthma, or whatever the doctors decide to throw at 
it."  However, he indicated that his condition "basically 
falls into the pneumoconiosis" which caused him to have 
dyspnea on slight exertion and impaired pulmonary function.  
He stated that he had retained an attorney in order to file a 
lawsuit against the manufacturers of asbestos, but had not 
yet had a medical professional link his pulmonary problems to 
exposure to asbestos.  With respect to his claim of service 
connection for porphyria cutanea tarda, he stated that he was 
stationed on ships in the Tonkin Gulf during the Vietnam era 
and that herbicides dropped in the jungle "got airborne" 
and were "blown out over us and mixed with the water 
particles."  He stated that in 1995, he was diagnosed with 
hepatitis C and cirrhosis.  He reported that he was in 
receipt of Social Security Administration disability benefits 
based on his cirrhosis of the liver and chronic liver 
disease.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including bronchiectasis) 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Also, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of such service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that under the plain language of 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence element of a 
well-grounded claim is not satisfied where the veteran has 
not developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e).  In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).

In this case, the veteran's service personnel records confirm 
that he served in Vietnam during the Vietnam era.  Moreover, 
the record contains competent medical evidence of a diagnosis 
of porphyria cutanea tarda.  In view of the foregoing, the 
Board finds that the presumption of exposure to Agent Orange 
in service is for application.  

If a veteran was exposed (or presumably exposed) to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas. 38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Service connection for pulmonary disease, including 
bronchitis, asthma, and emphysema

Regarding this issue, the veteran has submitted statements 
indicating that he was exposed to asbestos in active service 
in the course of his duties as an electrician on naval ships.  
As a result of this reported exposure to asbestos, he claims 
that he developed a respiratory disorder, which has been 
variously diagnosed as bronchitis, asthma, and emphysema.

While VA has provided guidelines in the Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, Par 7.21, no 
specific regulations govern adjudication of asbestos-related 
claims.  Dyment v. West, 13 Vet. App. 141 (1999) (holding 
that M21-1 does not create a presumption of exposure to 
asbestos solely from shipboard service).  Thus, the legal 
criteria set forth above are for application.  

In this case, although the veteran's service medical records 
are negative for notation of exposure to asbestos, according 
to pertinent case precedent, he has presented sufficient lay 
evidence of asbestos exposure.  See McGinty v. Brown, 4 Vet. 
App. 428 (1993) (holding that a veteran is competent to 
testify as to the facts of his asbestos exposure); see also 
Nolen v. West, 12 Vet. App. 347 (1999).  In addition, as set 
forth above, the record contains competent medical evidence 
of a current diagnosis of a pulmonary disability.  However, 
even assuming, without deciding, that the veteran was exposed 
to asbestos in service, the Board notes that the record 
contains no competent medical evidence of a link between any 
current pulmonary disorder (first diagnosed decades after 
service separation) and the veteran's period of service or 
any incident therein, including exposure to asbestos.  In the 
absence of such evidence, the claim of service connection for 
a pulmonary disability (including bronchitis, asthma, and 
emphysema), is not well grounded.  38 U.S.C.A. § 5107(a).

In reaching this decision, the Board has considered the 
veteran's request for an VA examination and lung biopsy to 
substantiate his assertions that he has asbestosis.  However, 
the Court has held that the duty to assist (the legal basis 
for directing the RO to conduct certain development of the 
evidence, such as a VA medical examination) does not arise 
until the veteran has submitted a well-grounded claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Therefore, a remand to the RO to conduct a VA examination 
would not be appropriate in this case.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Kelly v. Brown, 7 Vet. App. 471, 
476 (1995) (Steinberg, J. concurring) (noting that grave 
questions of due process arise when the duty to assist is 
afforded some veterans with claims which are not well 
grounded, but denied to others); see also Falzone v. Brown, 8 
Vet. App. 398, 404 (1995) (holding that examination of a 
claimant would not be necessary unless his claim was to be 
adjudicated on the merits).

Porphyria cutanea tarda

As noted above, based on his service personnel records, the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  In addition, the record contains competent medical 
evidence of a current diagnosis of porphyria cutanea tarda, a 
disease which VA has determined is associated with exposure 
to herbicides used in Vietnam during the Vietnam era.  See 61 
Fed. Reg. 57,587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  
Therefore, the presumption of exposure to Agent Orange in 
service is for application.  McCartt, supra.  

However, under 38 C.F.R. § 3.307(a)(6)(ii), to establish 
service connection for porphyria cutanea tarda on a 
presumptive basis, this disease must have become manifest to 
a degree of 10 percent or more within one year of separation 
from active service.  In this case, the earliest medical 
evidence in the claims file of a diagnosis of porphyria 
cutanea tarda is in March 1999, approximately 31 years after 
the veteran's separation from service.  Thus, as the record 
contains no competent medical evidence demonstrating that 
porphyria cutanea tarda was present in service or within the 
first post-service year, service connection for porphyria 
cutanea tarda on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for porphyria cutanea tarda 
on a direct basis is warranted.  In that regard, it is noted 
that the veteran's service medical records are negative for 
complaints or findings of porphyria cutanea tarda.  At his 
March 1968 naval discharge medical examination, his skin was 
normal on clinical evaluation and laboratory testing was 
negative.  The first post-service diagnosis of porphyria 
cutanea tarda of record is in March 1999, approximately 30 
years after service separation.  However, the record contains 
no competent medical evidence of a link between the veteran's 
current porphyria cutanea tarda and his active service or any 
incident therein, including presumed exposure to Agent 
Orange.  Absent such evidence, the claim of service 
connection for porphyria cutanea tarda on a direct basis is 
not well grounded.  

In reaching its decisions with respect to both issues on 
appeal, the Board has considered the veteran's lay assertions 
with respect to diagnoses and causation, but finds that they 
are insufficient to establish a well-grounded claim.  
Espiritu, supra.  Likewise, the Board has carefully 
considered the information submitted by the veteran which he 
obtained from various websites regarding asbestos, asbestos-
related diseases, porphyria cutanea tarda, and Agent Orange.  
However, this evidence is insufficient to establish a well 
grounded claim because it provides an insufficient link 
between the veteran's averment of asbestos exposure or Agent 
Orange exposure in service and a current diagnoses of 
pulmonary disease or porphyria cutanea tarda.  The evidence 
submitted is simply "too general and inconclusive" to make 
a link more than speculative.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  

The Board has also considered recent holdings such as Mattern 
v. West, 12 Vet. App. 222 (1999), in which the Court noted 
that medical treatise evidence can provide important support 
when combined with an opinion of a medical professional, and 
Wallin v. West, 11 Vet. App, 509, 514 (1998), where the Court 
indicated that medical treatise evidence could discuss 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based on objective facts.  In this case, 
however, as was noted above, the website information 
proffered by the veteran is not combined with an opinion of a 
medical professional.  Moreover, this information does not 
discuss generic relationships between asbestos exposure and 
pulmonary disease with a degree of certainty such that, under 
the facts of this case, there is plausible causality based on 
objective facts.  

In view of the foregoing, the Board must conclude that the 
claims of service connection for a pulmonary disease 
(including bronchitis, asthma, and emphysema) and porphyria 
cutanea tarda, are not well grounded.  Since well-grounded 
claims have not been submitted, VA is not obligated to assist 
the veteran in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Nonetheless, VA has an 
obligation to notify a veteran under section 5103(a) when the 
circumstances of the case put VA on notice that relevant 
evidence may exist, or could be obtained, which, if true, 
would make the claim "plausible" and that such evidence had 
not been submitted with the application.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In this case, the record reveals that the veteran has been 
repeatedly and clearly advised of the evidence necessary to 
complete his claims, including recently by the Hearing 
Officer.  See Constantino v. West, 12 Vet. App. 517, 520 
(1999) (hearing officer has regulatory duty to suggest the 
submission of evidence which the veteran may have overlooked 
even in an otherwise not well-grounded claim).  Moreover, a 
review of the record indicates that the veteran has not 
identified any available evidence that has not been submitted 
or obtained, which would support a well grounded claim.  
Thus, the VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 
240, 244 (1996).


ORDER

Service connection for a pulmonary disease, to include 
bronchitis, asthma, and emphysema, and porphyria cutanea 
tarda, is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

